THOMPSON, Presiding Judge.
On March 26, 2010, this court reversed the trial court’s summary judgment in favor of Capstone Building Corporation insofar as it concluded that William Walker’s wantonness claim is barred by a two-year statute of limitations. The Alabama Supreme Court has reversed the judgment of this court. Ex parte Capstone Building Corp., 96 So.3d 77 (Ala.2012). On remand, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby affirmed.
AFFIRMED.
PITTMAN, BRYAN, THOMAS, and MOORE, JJ., concur.